DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 1-3, 5-10, 14-15, and 20-21 are necessitated by Applicant’s amendment filed on Jan. 25, 2022. In particular, independent claim 1 has been amended to contain a combination of limitations regarding ratios among components of the compositions. Therefore, claims 2-3, 5-10 which ultimately depend on amended claim 1 are now different in scope from what they were at the time of the preceding Office action. Claims 14-15 and 20-21 are newly presented. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-3, 5-10, 14-15, and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0287178 A1 (herein “Clayfield”) in view of US Patent No. 6,047,740 (herein “Ikeda”) and Rubber Chemistry and Technology 2003, 76, 694-718 (herein “Ferradino”). A copy of Ferradino is attached to the Information Disclosure Statement submitted on Aug. 14, 2020.
As to claims 1 and 3: Clayfield describes a composition (see Ex. 3 in Table 3) comprising an ethylene/propylene/diene copolymer having an MV of 85-86 (see Nordel IP 4785 HM and Table 1), corresponding to present component A); an ethylene/butene copolymer having an MV of 53-54 (see Engage 7387 HM and Table 1), corresponding to present component B); carbon black (see N550 in Table 2), corresponding to present component D); and a peroxide (see Luperox F40P-SP2 in Table 2), corresponding to present component F). The polymers of the cited composition of Clayfield, corresponding to present components A) and B), are present in a weight ratio of 1:1 (see Table 3).
The composition further includes zinc oxide (see Table 2) and a hindered phenol (see Irganox 1035 in Table 2).
Clayfield does not disclose the presently recited magnesium oxide or hindered amine antioxidant, corresponding to present components C) and E), respectively.
Ikeda describes rubber compositions comprising magnesium oxide and no zinc-containing compound (see the abstract). Ikeda discloses that when a rubber composition comprising a zinc-containing compound is used for a radiator hose, a heater hose, or a  oxide instead of the zinc-containing compound is used for a radiator hose, a heater hose, or a radiator packing, no disadvantage is imparted to mechanical system and excellent aging resistance is obtained (see col. 1, ll. 28-35).
Ikeda further discloses that the amount of magnesium oxide is from 1 to 40 or from 3 to 20 parts by weight per 100 parts of rubber (see col. 2, ll. 17-24), and Ikeda further discloses that when the amount of magnesium oxide is too small, aging resistance may be insufficient, and on the other hand, when the amount of magnesium oxide is too large, aging resistance effect may be saturated to generate an uneconomical result.
In light of Ikeda one of ordinary skill in the art would have been motivated to use magnesium oxide instead of zinc oxide in Clayfield’s composition in order to improve the compositions’ suitability for a radiator hose, a heater hose, or a radiator packing. In light of Ikeda, one of ordinary skill in the art would have been motivated to use any appropriate amount of magnesium oxide in Clayfield’s composition based upon the desired balance of aging resistance and cost
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used magnesium oxide instead of zinc oxide Clayfield’s composition, including in any appropriate amount within the scope of Ikeda’s range.
Ferradino describes antioxidants for peroxide-cured elastomers (see the abstract). Ferradino discloses that hindered aromatic amines are more compatible with peroxide 
In light of Ferradino, one of ordinary skill in the art would have been motivated to use a hindered amine instead of the hindered phenol in Clayfield’s composition in order to take advantage of its greater compatibility and curing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a hindered amine instead of the hindered phenol in Clayfield’s composition.
As set forth above, Ikeda suggests the use of amounts of magnesium oxide within the range of 1 to 40 parts, or 3 to 20, per 100 parts of rubber in Clayfield’s composition. The cited composition of Clayfield includes 2 parts of a hindered phenol antioxidant (see Table 2) per 100 parts of rubber, and as set forth above, Ferradino suggests the use of a hindered amine instead of the hindered phenol in Clayfield’s composition.
The compositions suggested by Clayfield, Ikeda, and Ferradino thus include 1 to 40 parts, or 3 to 20 parts, of magnesium oxide and 2 parts of hindered amine antioxidant per 100 parts of rubber, corresponding to a range of ratios of magnesium oxide to hindered amine antioxidant of from 0.5:1 to 20:1, or of from 1.5:1 to 10:1.
These ranges substantially overlap the presently recited range of ratios. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions suggested by Clayfield, Ikeda, and Ferradino including any of the amounts of magnesium oxide suggested by Ikeda, including those 
As to claim 2: In the cited composition of Clayfield, carbon black is present in 90 parts per hundred parts of rubber (see Table 2). As set forth above, Ikeda suggests the use of amounts of magnesium oxide within the range of 1 to 40 parts, or 3 to 20, per 100 parts of rubber in Clayfield’s composition. The use of amounts of magnesium oxide within the range of 4.5 to 40 parts per 100 parts of rubber in Clayfield’s composition would result in a weight ratio of carbon black to magnesium oxide within the presently recited range, namely ratios of from 2.25:1 to 20:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used magnesium oxide instead of zinc oxide Clayfield’s composition, including in any appropriate amount within the scope of Ikeda’s range, including amounts within the range of 4.5 to 40 parts of magnesium oxide per 100 parts of rubber.
As to claim 5: The cited polymer Engage 7387 HM has a density of 0.870 g/cc (see below Table 1).
As to claim 6: The sum of the weights of the polymers Engage 7387 HM and Nordel IP 4785 HM in the cited composition of Clayfield is about 37 wt% of the composition.
As to claim 7: The cited polymer Engage 7387 HM is a copolymer of ethylene and butene (see below Table 1).
As to claim 8: As set forth above, Ikeda suggests the use of amounts of magnesium oxide within the range of 1 to 40 parts, or 3 to 20, per 100 parts of rubber in Clayfield’s composition. The substitution of these amounts of magnesium oxide for the zinc oxide in 
The former range substantially overlaps the presently recited range of ratios, and the latter range falls entirely within the presently recited range of ratios. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions suggested by Clayfield, Ikeda, and Ferradino including any of the amounts of magnesium oxide suggested by Ikeda, including those amounts which lead to weight percentages of magnesium oxide within the scope of the presently recited range.
As to claim 9: As set forth above, Clayfield describes a hindered phenol. In the cited composition of Clayfield, the amount of hindered phenol is about 0.7 wt% of the composition (See Table 2). As set forth above, Ferradino suggests the use of a hindered amine instead of a hindered phenol.
As to claim 10: Clayfield further discloses that the compositions are useful for various articles such as a hose (see ¶ [0052]).

As to claim 14: Clayfield describes a composition (see Ex. 3 in Table 3) comprising an ethylene/propylene/diene copolymer having an MV of 85-86 (see Nordel IP 4785 HM and Table 1), corresponding to present component A); an ethylene/butene copolymer having an MV of 53-54 (see Engage 7387 HM and Table 1), corresponding to present component B); carbon black (see N550 in Table 2), corresponding to present component 
The composition further includes zinc oxide (see Table 2) and a hindered phenol (see Irganox 1035 in Table 2).
Clayfield does not disclose the presently recited magnesium oxide or hindered amine antioxidant, corresponding to present components C) and E), respectively; and Clayfield does not disclose a ratio among carbon black and magnesium oxide.
Ikeda describes rubber compositions comprising magnesium oxide and no zinc-containing compound (see the abstract). Ikeda discloses that when a rubber composition comprising a zinc-containing compound is used for a radiator hose, a heater hose, or a radiator packing, there is a problem that zinc is eluted into a cooling medium (see col. 1, ll. 10-25). Ikeda further discloses that when a rubber composition comprising magnesium oxide instead of the zinc-containing compound is used for a radiator hose, a heater hose, or a radiator packing, no disadvantage is imparted to mechanical system and excellent aging resistance is obtained (see col. 1, ll. 28-35).
Ikeda further discloses that the amount of magnesium oxide is from 1 to 40 or from 3 to 20 parts by weight per 100 parts of rubber (see col. 2, ll. 17-24), and Ikeda further discloses that when the amount of magnesium oxide is too small, aging resistance may be insufficient, and on the other hand, when the amount of magnesium oxide is too large, aging resistance effect may be saturated to generate an uneconomical result.
In light of Ikeda one of ordinary skill in the art would have been motivated to use magnesium oxide instead of zinc oxide in Clayfield’s composition in order to improve the compositions’ suitability for a radiator hose, a heater hose, or a radiator packing. In light 
In the cited composition of Clayfield, carbon black is present in 90 parts per hundred parts of rubber (see Table 2). The use of amounts of magnesium oxide within the range of 4.5 to 40 parts per 100 parts of rubber in Clayfield’s composition would result in a weight ratio of carbon black to magnesium oxide within the presently recited range, namely ratios of from 2.25:1 to 20:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used magnesium oxide instead of zinc oxide Clayfield’s composition, including in any appropriate amount within the scope of Ikeda’s range, including amounts within the range of 4.5 to 40 parts of magnesium oxide per 100 parts of rubber.
Ferradino describes antioxidants for peroxide-cured elastomers (see the abstract). Ferradino discloses that hindered aromatic amines are more compatible with peroxide crosslinking and are more powerful than the hindered phenols (see the first paragraph on p. 703).
In light of Ferradino, one of ordinary skill in the art would have been motivated to use a hindered amine instead of the hindered phenol in Clayfield’s composition in order to take advantage of its greater compatibility and curing power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a hindered amine instead of the hindered phenol in Clayfield’s composition.
As to claim 15: As set forth above with respect to base claim 14, Ikeda suggests the use of amounts of magnesium oxide within the range of 4.5 to 40, or 3 to 20, parts per 100 parts of rubber in Clayfield’s composition. The cited composition of Clayfield includes 2 parts of a hindered phenol antioxidant (see Table 2) per 100 parts of rubber, and as set forth above, Ferradino suggests the use of a hindered amine instead of the hindered phenol in Clayfield’s composition.
The compositions suggested by Clayfield, Ikeda, and Ferradino thus include 4.5 to 40 parts, or 3 to 20 parts, of magnesium oxide and 2 parts of hindered amine antioxidant per 100 parts of rubber, corresponding to a range of ratios of magnesium oxide to hindered amine antioxidant of from 2.25:1 to 20:1, or of from 1.5:1 to 10:1.
The former range substantially overlaps the presently recited range of ratios, and the latter range falls entirely within the presently recited range of ratios. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the compositions suggested by Clayfield, Ikeda, and Ferradino including any of the amounts of magnesium oxide suggested by Ikeda, including those amounts which lead to ratios of magnesium oxide to hindered amine antioxidant within the scope of the presently recited range of ratios.
As to claim 20: The polymers of the cited composition of Clayfield, corresponding to present components A) and B), are present in a weight ratio of 1:1 (see Table 3).
As to claim 21: Clayfield further discloses that the compositions are useful for various articles such as a hose (see ¶ [0052]).

Allowable Subject Matter

Claims 11-13 and 16-19 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Response to Arguments

Applicant's arguments filed Jan. 25, 2022 (herein “Remarks”) have been fully considered but they are not persuasive.

Applicant argues (p. 6 of Remarks) that the present compositions have unexpected properties. Applicant argues that the present Inventive Examples 4 through 7 have higher values of the tensile strain at break and of the retained tensile strain at break in comparison to those of Inventive Examples 1’ through 3’. These arguments are unpersuasive for the following several reasons.

Allegations of unexpected results must be supported by evidence that is comparative to the closest prior art. MPEP 716.02(e).
The present comparative examples, Inventive Examples 1’ through 3’, include different polymers than are used in the example of Clayfield that is cited in the rejection. The comparative examples also include a number of further ingredients that are not present in the example of Clayfield that is cited in the rejection.
For these reasons, the present comparative examples are not representative of Clayfield.

Additionally, present comparative example Inventive Example 3’ falls within the scope of present claim 14; this comparative example is thus not effective as a point of comparison with respect to claim 14.

The present Inventive Examples 4 through 7 and the present comparative examples, Inventive Examples 1’ through 3’, include different polymers from one another. It cannot be determined based upon the present record whether the differences in properties among the inventive and comparative examples are due to the identity of the polymers or else due to further aspects of the compositions, such as the amounts of magnesium oxide or antioxidant.
The present examples thus do not clearly establish that the claimed subject matter results in an unexpected difference in properties.

The present results drawn to retained tensile strain at break are obtained by aging the compositions in hot air at 180 °C for 120 hours.
As set forth in the rejection above, the reference to Ikeda discloses that when magnesium oxide is used in place of zinc oxide, excellent aging resistance is obtained (among other properties). One of ordinary skill in the art would thus have expected some improvement in aging resistance by the substitution of magnesium oxide for the zinc oxide of Clayfield’s example. The present results do not, without more, explain why the obtained 
 
Present Inventive Examples 4 through 7 have values of the tensile strain at break ranging from 353 to 420. The comparative examples, Inventive Examples 1’ through 3’, have values of the tensile strain at break ranging from 290 to 392. The values of the tensile strain at break of the Inventive Examples 4 through 7 thus overlap the values obtained from Inventive Examples 1’ through 3’.
Similarly, the Inventive Examples 4 through 7 have values of the retained tensile strain at break ranging from 46.0 to 77.6. The comparative examples, Inventive Examples 1’ through 3’, have values of the retained tensile strain at break ranging from 31.4 to 53.4. The values of the retained tensile strain at break of the Inventive Examples 4 through 7 thus also overlap the values obtained from the comparative examples, Inventive Examples 1’ through 3’.
Because the inventive examples have values of the asserted properties that fall within the scope of the values of the comparative examples, the results do not establish an difference sufficient to outweigh the prima facie case for obviousness.

Applicant further argues (bottom of p. 6 of Remarks) that at the time of the present invention, the selection of the claimed ratio among carbon black and magnesium oxide was not within the level of ordinary skill in the art.
This argument is unpersuasive firstly because it is a conclusory statement. Applicant does not explain why one of ordinary skill in the art would not have sufficient skill to choose amounts of ingredients in a polymer composition.
The argument is unpersuasive secondly because the Ikeda reference of record describes amounts of magnesium oxide within the claimed range as well as a reason to substitute it for zinc oxide.

The rejections that were set forth in the preceding Office action have been recast above in paragraphs 5-41 to reflect the current scope of the claims, but they are otherwise substantially the same.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764